Howell, J.
A motion is made to dismiss the appeal in this case on the ground that the appeal bond is not made in favor of the clerk of the court, as the law requires.
*757The motion must prevail. Art. 575 C. P. as it now exists, requires that “appeal bonds, in all cases of appeals, shall be made payable to the clerk of the court which rendered the judgment appealed from,” and gives any appellee interested in the appeal recourse on such bond against the appellant and his securities. '
There is no room for construction. The bond in every appeal must be made payable to the clerk. If not made payable to him, as in this case, the bond is not such as the law prescribes.
It is therefore ordered that the appeal herein be dismissed with costs.